Motions Disposed and Order filed September 24, 2019




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-19-00410-CV
                              NO. 14-19-00669-CV
                                  ____________

                         ALI CHOUDHRI, Appellant

                                       V.

                   OSMA ABDULLATIF, ET AL, Appellees


                   On Appeal from the 333rd District Court
                            Harris County, Texas
                      Trial Court Cause No. 2017-44151

                                    ORDER

      Appellant Ali Choudhri filed an opposed motion in appeal number 14-19-
00669-CV asking us to consolidate that appeal with appeal number 14-19-00410-
CV. Appellant also filed a motion to be permitted to use the record from appeal
number 14-19-00410-CV in appeal number 14-19-00669 if we deny his motion to
consolidate. Both motions have been pending for more than 10 days, and no response
has been filed.
      The court orders as follows:

      1.     The motion to consolidate, filed September 9, 2019, is granted.

      2.     The motion regarding the record, filed September 11, 2019, is denied
as moot.

      3.     Each appeal will remain open.

      4.     Any clerk’s or reporter’s record already filed in one case shall be
considered to be filed in the other case.

      5.     Any document meant to be filed in both appeals must bear both appeal
numbers.

      6.     Absent a request otherwise from the parties, any brief filed must apply
to both appeals and is subject to the word limits in Texas Rule of Appellate
Procedure 9.4(i)(2). For example, appellant shall file a single brief that bears both
appeal numbers, addresses both orders on appeal, and does not exceed 15,000 words.



                                   PER CURIAM



Panel consists of Justices Christopher, Spain, and Poissant.




                                            2